Citation Nr: 1120631	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a flat foot disability.

2.  Entitlement to service connection for degenerative bone disease of knees, ankles, and/or feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk



INTRODUCTION

The Veteran served on active duty from September 1979 to August 1981. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2006 rating decision in which the RO denied service connection for a flat foot deformity and for degenerative bone disease.  In April 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in September 2006.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  However, in correspondence received in September 2010, the Veteran cancelled his hearing request.  

In November 2010, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the claims (as reflected in a December 2010 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In May 2011, the Board received additional evidence relating to the Veteran's claims.  However, this evidence consisted of the Veteran's September 1979 entrance examination and report of medical history, which was already of record.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 





REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.  

In the November 2010 remand, the Board instructed the RO, via the AMC, to schedule the Veteran for a VA examination to obtain medical etiology opinions regarding the claims for service connection.  The remand instructions requested that the examiner identify and comment on the etiology of the Veteran's flat foot disability and degenerative bone disease and provide a complete rationale for his conclusions.  In regards to flat foot disability, the examiner was instructed to provide different opinions depending on whether the identified disability was congenital or acquired in nature.  Specifically, the examiner was asked to review and discuss the October 1998 VA examination report (stating that the Veteran's flat foot disorder was a congenital condition and was aggravated by service and that the Veteran's arthritis of the knees, ankles, and feet pre-existed service).

On remand, the Veteran underwent VA podiatry examination.  Regarding the Veteran's flat foot disability, the impression was pes planus; however, the examiner did not indicate whether this disability was congenital or acquired in nature.  He opined that pes planus was unlikely caused by active service because the Veteran reported the same symptoms before and after active service.  While the examination report indicates that the examiner reviewed the claims file, he did not refer to any documented medical evidence to support his conclusion.  Significantly, the Board notes that the Veteran's September 1979 entrance examination revealed a normal examination of the feet, and the Veteran did not report any symptoms related to his feet on the September 1979 report of medical history.  Additionally, the examiner did not address the October 1998 VA examination report, as instructed in the November 2010 Board remand.

Regarding degenerative bone disease, the Board initially notes that while the November 2010 remand instructed that the Veteran undergo VA examination for flat foot disability and degenerative bone disease, the Veteran was only afforded a podiatry examination.  The evidence of record clearly indicates that the Veteran has previously been diagnosed with arthritis of the knees, ankles, and feet, however, no examination of the Veteran's knees or ankles was conducted.  The examiner stated that x-rays of the Veteran's right foot from May 2010 did not reflect any degenerative changes.  However, it does not appear that any x-rays of the Veteran's bilateral knees, bilateral ankles, or left foot were obtained or reviewed.  As no degenerative pathology of the right foot was found, the examiner did not provide an etiology opinion regarding degenerative bone disease.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate VA physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection for flat foot disability and degenerative bone disease (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

In particular, the VA examination report should identify any current foot disability(ies) and any current degenerative bone disease of the knees, ankles, and/or feet.  In regards to flat foot disability, the examiner should state whether this disability is congenital or acquired in nature.  In regards to degenerative bone disease, x-rays of the Veteran's knees, ankles, and feet should be obtained and commented on.  The examiner should provide an etiology opinion for all identified disabilities.  In rendering the requested etiology opinions, the examiner should consider and discuss the September 1979 entrance examination (negative for any pre-existing disability of the feet and lower extremities) and the October 1998 VA examination report.

Prior to arranging for the Veteran to undergo examination, any outstanding VA medical records should be obtained.  The November 2010 VA examiner indicated that the Veteran underwent x-ray of the right foot in May 2010; however, this medical record has not been associated with the claims file.  The claims file contains VA medical records from the Bronx, New York VA Medical Center (VAMC) through July 2006, and from the VA Hudson Valley Healthcare System through March 2005.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Bronx VAMC and the VA Hudson Valley Healthcare System any outstanding records of treatment for flat foot disability and/or degenerative bone disease (including any x-ray reports), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any outstanding records of treatment for flat foot disability and/or degenerative bone disease of the knees, ankles, and/or feet from the Bronx VAMC (since July 2006) and from the VA Hudson Valley Healthcare System (since March 2005).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (to include x-rays of the knees, ankles, and feet), with all results made available to the examining physician prior to the completion of his or her report, and all clinical findings should be reported in detail.

Flat Foot Disability - The examiner should clearly identify all current flat foot disability(ies).  Then, with respect to each such diagnosed disability, the examiner should state whether the disability is congenital or acquired in nature.  

(a) If congenital, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was subject to a superimposed injury during service that resulted in additional, permanent disability.
(b) If acquired, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

Degenerative Bone Disease - The examiner should clearly identify all current degenerative bone disability(ies) of the knees, ankles, and/or feet.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

In rendering the requested opinions, the physician should specifically consider the September 1979 entrance examination and report of medical history, the October 1998 VA examination report, and all other post-service treatment records, as well as the Veteran's contentions.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).










This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


